DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. (US 20160347047 A1).
	Regarding claims 1 and 8, Eguchi discloses a module bonding installation apparatus (e.g., Fig. 3), and a method for practicing the apparatus (Abstract; para. 0002), said apparatus comprising: a cushion material supply end (para. 0117), configured to feed cushion material (para. 0117, 0119-0120); a cushion material recovery end, configured to recover the cushion material (para. 0122-0123); a first driver, configured to drive the cushion material supply end to rotate so as to feed the cushion material (para. 0117, 0125, 0134, 0168); a second driver, configured to drive the cushion material recovery end to rotate so as to recover the cushion material (para. .  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. in view of KITAGAWA et al. (US 20120055623 A1).
Regarding claims 2 and 9, Eguchi discloses: wherein a computing mechanism calculates the feeding length of the cushion material at the cushion material supply end in the unit time (see discussion for claim above) and feeds a calculation result back to the first or second driver (para. 0117-0118, 0168).  
	Eguchi does not mention explicitly: wherein the detection device comprises: a sensor which detects a parameter of distance thereof from the cushion material at the cushion material supply end, and said computing mechanism acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor.
	KITAGAWA teaches an apparatus comprising: a sensor (e.g., the feed-amount measuring means composed of a length measuring roller 611) for detecting a parameter of distance (e.g., the feed amount) thereof from a cushion material (e.g., the optical film) at the cushion material supply end, and a computing mechanism (620 in Fig. 30) acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor (para. 0338).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate KITAGAWA’s teaching of the sensor for detecting the parameter of distance and the computing mechanism for acquiring from the sensor the parameter of distance into the apparatus of Eguchi to arrive the 
Regarding claim 7, Eguchi discloses the claimed invention (see discussion for claims 1 and 2 above) except: wherein the detection device comprises: a sensor which detects a parameter of distance thereof from the cushion material at the cushion material supply end, and said computing mechanism acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor.
However, as discussed for claim 2 above, the combination of Eguchi and KITAGAWA renders the claimed invention obvious.
6.	Claims 3-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. in view of KITAGAWA et al. as applied to claim 2 or 9 above, further in view of IWATA et al. (CN 104106173 A, machine translation of English).
Regarding claims 3-4 and 10-11, the combination of Eguchi and KITAGAWA teaches: wherein the sensor detects a distance A thereof from the cushion material at the cushion material supply end, and the computing mechanism acquires a parameter of distance A between the sensor and the cushion material at the cushion material supply end (see discussion for claim 2 above). Eguchi further discloses: the cushion material supply end comprises a cushion material tube (602), around which the cushion material (601) is wound (Fig. 3).

IWATA discloses a laser displacement sensor (240 in Fig. 1), wherein said laser displacement sensor has a distance D from a center of a raw material tube (110) at the raw material supply end (para. 0055); a laser ray emitted by the laser displacement sensor is incident perpendicularly to a direction tangential to a circumference of the raw material tube, and a straight line where the laser lay emitted by the laser displacement sensor located passes through the center of the raw material tube (); wherein said laser displacement sensor outputs a signal indicating a feeding length of the raw material at the raw material supply end (para. 0046, 0055: “ … the remaining quantity of control unit 500 capable of calculating out of supply roller 110 according to the detecting signal of the battery material”; also see para. 0084).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate IWATA laser displacement sensor into the combination of Eguchi and KITAGAWA to arrive the claimed invention. As being well-known in the art, doing so would provide a displacement detector that can determine displacements of any targets regardless of differences in light reflectivity with 
Regarding claims 5 and 12, the combination of Eguchi and KITAGAWA does not but the teaching of IWATA includes: wherein a whole roll of raw material wound around the raw material tube has a radius of R, and the distance D between the sensor and the center of the raw material tube at the raw material supply end is larger than the radius R of the whole roll of raw material wound around the cushion material tube (Fig. 1).  
The combination of Eguchi, KITAGAWA and IWATA does not mention explicitly: said distance D is no more than 3 times the radius R of the whole roll of cushion material wound around the cushion material tube.  
However, the feature in question is deemed to be related merely to minor adjustment in the positioning of the laser displacement sensor relative to the center of the cushion material tube, which is usually determined by the specific type of the laser displacement sensor utilized. Such adjustment is considered as an obvious matter of engineering design choice, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 6, Eguchi discloses: said module bonding installation comprising boding press head (e.g., 605 in Fig. 3), wherein the cushion material is fed by the cushion material supply end, processed by the bonding press head and recovered by the cushion material recovery end (Fig. 3).

Eguchi does not mention explicitly: wherein the detection device comprises: a sensor which detects a parameter of distance thereof from the cushion material at the cushion material supply end, and said computing mechanism acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor. However, KITAGAWA teaches an apparatus comprising: a sensor (e.g., the feed-amount measuring means composed of a length measuring roller 611) for detecting a parameter of distance (e.g., the feed amount) thereof from a cushion material (e.g., the optical film) at the cushion material supply end, and a computing mechanism (620 in Fig. 30) acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor (para. 0338). As such the combination of Eguchi, KITAGAWA amd IWATA renders the claimed invention obvious.
Regarding claim 14, Eguchi discloses: wherein the first driver comprises a feeding motor (para. 0100, 0125); at the feedback and control step, the computing mechanism feeds the calculation result back to the first driver, and the first driver controls the motor to rotate (para. 0117-0118, 0168).  

Regarding claim 16, Eguchi discloses: said method further comprising: at the detection step, the detection device detecting the distance thereof from the cushion material at the cushion material supply end in real time (para. 0117-0118, 0168); at the feedback and control step, the computing mechanism acquiring from the detection device the distance from the cushion material at the cushion material supply end to the laser displacement sensor and feeding back to the first or second driver in real time, wherein the detection step is synchronously performed with the feedback and control step (para. 0117-0118, 0168).  
Eguchi does not mention explicitly: said detection device is a laser displacement sensor comprising a laser displacement detection mechanism. However, as discussed above for claims 3-4 and 10-11, the combination of Eguchi, KITAGAWA amd IWATA renders the claimed invention obvious.
Regarding claim 17, Eguchi discloses: said method further comprising: at the detection step, given one operation of a bonding press head (e.g., 605) as a detection cycle, detecting the feed length (para. 0117-0118, 0168); at the feedback and control 
Eguchi does not mention explicitly: wherein the detection device comprises: a sensor which detects a parameter of distance thereof from the cushion material at the cushion material supply end, and said computing mechanism acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor. However, KITAGAWA teaches an apparatus comprising: a sensor (e.g., the feed-amount measuring means composed of a length measuring roller 611) for detecting a parameter of distance (e.g., the feed amount) thereof from a cushion material (e.g., the optical film) at the cushion material supply end, and a computing mechanism (620 in Fig. 30) acquires from the sensor the parameter of distance from the cushion material at the cushion material supply end to the sensor (para. 0338). As such the combination of Eguchi, KITAGAWA amd IWATA renders the claimed invention obvious.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864